Citation Nr: 0815519	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to March 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the San 
Diego, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for paranoid schizophrenia.


FINDING OF FACT

The veteran experienced psychotic symptoms during service 
that have continued after service, and have resulted in a 
diagnosis of paranoid schizophrenia.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the veteran's 
paranoid schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current mental illness, which 
has been diagnosed as paranoid schizophrenia, began while he 
was in service.  Service connection is warranted when the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain chronic disabilities, including psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  A veteran will be considered 
to have been in sound condition when examined and accepted 
for service, except as to disorders noted on entrance into 
service, or when clear and unmistakable evidence demonstrates 
that the disability existed prior to service and was not 
aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's service medical records reflect that no 
psychiatric disorder was noted in an August 1979 medical 
examination for entrance into service.  Outpatient treatment 
notes reflect that the veteran was seen in April and June 
1982 for complaints of episodes of chest pain.  On follow-up 
in June 1982, the examining physician recorded an impression 
of a functional problem, and referred the veteran to mental 
hygiene.  The service medical records do not include any 
record of any mental health consultation the veteran received 
at that time.  Outpatient treatment notes indicate that, in 
February 1983, the veteran referred himself for a mental 
hygiene consultation for secondary impotence.  The service 
medical records do not contain any further record regarding 
mental health treatment at that time.  No psychiatric 
disorder was noted at the time of an examination for a 
physical evaluation board performed in January 1984, a few 
weeks prior to the veteran's separation from service.

The veteran received some VA outpatient medical treatment 
during the years immediately following his separation from 
service.  In an August 1985 follow-up visit for a upper 
respiratory infection with sore throat, the veteran indicated 
that he was awake all night, and had been missing his classes 
because he was sleepy during the day, which made it difficult 
to think.  In November 1987, the veteran was seen for 
symptoms of sinus congestion, a soreness on the roof of the 
mouth, and warts on his chest.  The veteran expressed 
concerns about cancer.  The treating practitioner noted that 
the veteran was constantly moving and twitching.  The 
examiner found no physical disorder or disease, and listed an 
impression of anxiety.

In April 1994, the veteran had a VA social work consultation 
regarding mental health symptoms.  He reported a two year 
history of hearing voices, and also reported having visual 
hallucinations.  He indicated that he had been given 
psychiatric medication during a recent period of 
incarceration.  He was referred for VA psychiatric treatment.  
VA psychiatrists who saw the veteran in 1994 noted 
polysubstance abuse and considered other diagnoses, including 
schizophrenia.

In December 1995, a court referred the veteran to a state 
hospital for psychiatric evaluation.  The examining 
psychiatrist's diagnoses were schizophrenia, paranoid type; 
and polysubstance dependence.  The psychiatrist continued 
those diagnoses at the discharge of the veteran from the 
hospital in March 1996, and recommended ongoing psychiatric 
treatment.

The veteran's claims file contains records of ongoing VA and 
private treatment for schizophrenia from 2001 forward.  In 
December 2004, private psychiatrist H. D. E., M.D., wrote 
that he had evaluated the veteran.  In the evaluation, the 
veteran reported that during his military service he began to 
perceive waves of energy emanating from people around him, 
and that this caused him great difficulty concentrating and 
focusing.  He stated that he also began to hear voices at 
that time.  He related that these symptoms continued after 
service, and that he had first received mental health 
treatment in the 1990s, at a VA facility.  He indicated that 
he continued in VA mental health treatment, with medication.  
Dr. E. found that the veteran was an adequate historian, and 
appeared to make an honest presentation.  Dr. E.'s diagnosis 
was schizophrenia, paranoid type.  Dr. E. noted the history 
of the veteran's psychotic symptoms beginning when he was age 
18.  Dr. E. noted that onset at that age was very consistent 
with the veteran's diagnosed disorder, paranoid 
schizophrenia.  Dr. E. stated that it was "very likely that 
[the veteran's] psychotic symptoms either predated his 
military career or began shortly after he was enlisted."  In 
August 2005, Dr. E. wrote that the continued to treat the 
veteran, with medication, for paranoid schizophrenia.

In April 2007, the veteran had a hearing at the RO before a 
Decision Review Officer.  The veteran reported that during 
advanced individual training in service he began to 
experience sound waves from other persons' bodies connecting 
to his body.  He stated that these waves interfered with his 
concentration.  He also indicated that he began to hear 
voices around that time, and that he came to believe that 
there was harmful radiation coming out of the showers.  He 
stated that he did not tell anyone about these experiences or 
feelings, because he did not want to be thrown out of the 
service.  He reported that during service he saw a mental 
health counselor a few times to talk about impotence he was 
experiencing, but that he did not tell the counselor that the 
impotence was related to problems with concentration due to 
hearing voices.  He stated that the symptoms he experienced 
during service were the same as those he experienced after 
service and in the present.  He reported that after service 
he began mental health treatment at a VA facility in the 
1990s.

The veteran reports that he had psychotic symptoms beginning 
early in service, and that those symptoms have continued 
through the present.  His service medical records reflect 
mental health consultations, although reports from those 
consultations are not present.  Medical treatment notes from 
the years following service include notations of problems 
with sleep and thinking, and of anxiety.  More recently, the 
veteran has been diagnosed with, and continues in treatment 
for, paranoid schizophrenia.  Dr. E. noted that the history 
of onset of symptoms at age 18 was consistent with paranoid 
schizophrenia, and concluded that it was very likely that the 
veteran's schizophrenia symptoms began at that time.  Dr. E. 
observed that the veteran appeared to be credible, and the 
veteran gave consistent accounts of the history of his 
symptoms to Dr. E. and at the RO hearing.  The credible 
recent evidence that the current psychotic symptoms began 
during service helps to balance the lack of detailed 
contemporaneous evidence regarding the veteran's mental 
condition during and soon after service.  Giving the benefit 
of the doubt to the claimant, the Board grants service 
connection for the veteran's paranoid schizophrenia.

The Board is granting the benefit sought on appeal.  
Therefore, it is not necessary to discuss VA's duties to 
notify or assist the veteran in substantiating the claim.  


See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


